      Case 1:20-cv-08431-AJN-GWG Document 62 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                           8/17/21
  LRN Corporation,

                          Plaintiff,
                                                                20-cv-8431 (AJN)(GWG)
                –v–
  Markel Insurance Co., et al.,                                        ORDER

                          Defendant.


ALISON J. NATHAN, District Judge:

       This Court’s Order dated August 16, 2021, Dkt. No. 61, was entered in error and the

Clerk of Court is respectfully directed to vacate it.

       SO ORDERED.


Dated: August 17, 2021                                  __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                              United States District Judge
